RYMER, Circuit Judge,
dissenting:
While there is no question that the scope of review of an arbitrator’s decision in a labor dispute is extremely narrow, still awards must represent a “plausible interpretation of the contract.” Phoenix Newspapers, Inc. v. Phoenix Mailers Union Local 752, 989 F.2d 1077, 1080 (9th Cir.1992). When the CBA has a management rights clause that explicitly gives the company the exclusive right to discharge employees,1 and that right is unfettered by any constraint elsewhere in the agreement which could arguably import a “cause” requirement into the process,-1 have a hard time understanding how the arbitrator’s finding that “sufficient or just cause will be inferred in all modern day collective bargaining agreements which do not contain an express ‘just cause’ standard for discharge provision” can possibly “draw its essence from the collective bargaining agreement.” Federated Dep’t Stores v. United Food & Commercial Workers Union, Local 1442, 901 F.2d 1494, 1496 (9th Cir.1990) (noting this as exception to general deference to arbitrator’s award).
We have previously considered when a cause standard can, and when it cannot, be implied in a collective bargaining agreement. On the one hand, in Local Union No. 2812 v. Missoula White Pine Sash, 734 F.2d 1384, 1387 (9th Cir.1984), cert. denied, 470 U.S. 1085, 105 S.Ct. 1845, 85 L.Ed.2d 144 (1985), we found no basis in the agreement for implying a just cause standard for discharge in the face of a management rights clause that gave the company “the sole and exclusive right to hire, discipline and discharge any employee,” and in the absence of any other language that limited the company’s right to discharge at will. On the other hand, in Dickeson v. DAW Forest Products Co., 827 F.2d 627, 630 (9th Cir.1987), we implied a “good cause” standard for discharge because the grievance procedure specifically contemplated a finding that an employee was “unjustly discharged” or else the employee must be reinstated, and there was no. .provision concerning management’s prerogative over discharge. Between these bookends, it seems to me that SFIC’s collective bargaining agreement is like White Pine’s and unlike DAWs: the SFIC contract has an express clause stating that the company has the exclusive right to discharge, and the SFIC grievance procedure does not contemplate a finding as to whether a discharge is made with cause. Just as we couldn’t see any basis in the agreement for implying a cause requirement in White Pine, I can’t see any way that implying a “cause” requirement in SFIC’s agreement is a “plausible interpretation of the contract.”
The arbitrator relied on the Seniority provision 2 in finding that the parties intended to have a “cause” standard, but at most that provision implies that “cause” matters when an employee whose service has been interrupted is recalled. Indeed, the only inference plausibly arising out of this provision is that some dismissals may be without cause (in which case if the employee is later rehired, he keeps his seniority whereas if his dismissal were with cause, he loses it).
The arbitrator also apparently relied on his own understanding of industrial practice in finding that just cause “will be inferred in all modern day collective bargaining agreements.” However, the SFIC agreement expressly states that an arbitrator “shall not have the authority to amend or modify this Agreement or to establish new terms and conditions of this Agreement.” Article *928VIII(B) Arbitration. It seems to me that this is just what implying a “cause” standard does in this case. In any event, the arbitrator’s ability to draw on his own understanding of industrial practices cannot possibly mean that whatever he says about “modern day collective bargaining agreements” will “draw[ ] its essence from the collective bargaining agreement” at issue — regardless of the extent to which it conflicts with the express language of the particular agreement, and without regard to how courts have construed the terms of virtually identical agreements.
Because I believe that the award fails , to draw its essence from the CBA and cannot be a plausible interpretation of the agreement, I would affirm.

. "Except as specifically modified, delegated or granted in this Agreement, the Company retains the exclusive right ... to hire, promote, transfer, lay off, demote, suspend, discipline and discharge employees ...” Article 11(A) Management of Operations.


. It provides in relevant part:
A) Seniority is defined as the status secured by length of service while in the continuous employ of the Company. Seniority is lost when service is interrupted according to the following: ... (e)Dismissal for cause.
Article IX Seniority.